Citation Nr: 0530390	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 and November 2002 rating decisions 
rendered by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folders.  At his hearing, the veteran identified the only 
issue on appeal as that of an increased rating for his 
service-connected PTSD.  However, the record reflects that he 
also perfected an appeal of the denial of service connection 
for bilateral hearing loss disability.  The record does not 
reflect that he has withdrawn his appeal with respect to that 
issue.  Accordingly, the Board will address both claims.  


FINDINGS OF FACT

1.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to his active military service.    

2.  The veteran's PTSD is productive of total occupational 
and social impairment.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service, and its incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were received 
shortly after the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, July 
2002, December 2003, and February 2004, as well as statements 
of the case and supplement statements of the case issued 
during the course of the appeal.  VA informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.  In connection with his 
appeal, the veteran has been afforded several VA 
examinations.  He and his representative stated at the 
hearing before the undersigned that there is no outstanding 
evidence that should be obtained before the Board decides the 
appeal and specifically requested that the Board not remand 
the case for further development..  

Following provision of the required notice and completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claims.  There is no indication in the record 
or reason to believe that the ultimate decision of the RO on 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of these claims 
by the RO were insignificant and non prejudicial to the 
veteran.

Accordingly, the Board will address the merits of this 
appeal.


Service Connection for Bilateral Hearing Loss Disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).  

The Board notes that hearing impairment is not considered a 
disability for purposes of an award of service connection 
unless audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 38 
C.F.R. § 3.385 (2005) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran's service medical records are silent for any 
history, complaint, or treatment for a hearing loss 
disability.  The report of a November 1945 separation 
examination notes that whisper voice tests revealed 15/15 
hearing bilaterally.  Post service private audiological 
reports dated from January 1994 to November 1995 show that 
the presence of hearing loss disability but do not suggest 
that it is etiologically related to his military service.  

In a statement dated in August 2002, the veteran noted that 
he enlisted in the Army the week after completing training as 
a diesel mechanic.  In service, he worked on tanks as a 
mechanic.  He served in Europe during World War II where he 
was exposed to shelling and diesel noise.  He became aware of 
his hearing loss after discharge, but gave it little 
attention.  

In connection with his claim, VA examined the veteran in 
November 2002.  The veteran reported a history of decreased 
hearing acuity since his active service.  He reported a 
history of diesel noise exposure as well as exposure to 
shelling in service.  Audiological testing revealed mild to 
profound symmetrically sloping sensorineural hearing loss, 
bilaterally.  After examining the veteran and reviewing his 
claims folders, a VA physician opined that the whispered 
voice testing at the time of the veteran's separation from 
active duty constituted normal hearing.  It was therefore 
opined that it was more likely than not that his present 
hearing loss was not causally related to inservice noise 
exposure.  

The evidence linking the veteran's present hearing loss to 
his active duty is limited to his own lay statements.  In the 
absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
medical opinions, the Board must find that his contentions 
with regard to the etiology of his current hearing loss 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.    


Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A September 2001 VA outpatient treatment record notes that 
the veteran's grooming and hygiene were normal.  His 
concentration and attention were normal with normal recent 
and remote memory.  Similarly, his thought processes were 
normal, but he was noted to have obsessions and 
preservations.  He denied suicidal or homicidal ideations, 
plans, or intent.  He also denied hallucinations.  He 
complained of insomnia, hopelessness, helplessness, and 
anhedonia.  

A November 2001 VA psychiatric treatment record notes that 
the veteran had trouble at night with more frequent 
nightmares since the terrorist attacks in September 2001.  

A January 2002 VA psychiatric treatment record notes that the 
veteran had severe insomnia and intrusive thoughts of his 
World War II experiences.  He also had troubles with anger 
management.  A Global Assessment of Functioning Score (GAF) 
of 45 was assigned.  Similar findings were noted in April 
2002. 

The veteran was afforded a VA compensation and pension 
examination in May 2002.  The veteran was noted to be 
retired; however, he performed volunteer work for Disabled 
American Veterans (DAV).  The examiner felt that the 
veteran's combat exposure to frequent bombing, enemy fire, 
and strafing, along with persistent and malicious persecution 
by his commanding officer, meet the DSM-IV criteria for 
traumatic events leading to PTSD.  He had been married for 53 
years and had two children.  He also raised one of his 
grandchildren who still lived with him.  He reported 
generally adequate occupational functioning, although he 
frequently lost his temper on the job.  He reported a high 
degree of anxiety about his job performance.  By the mid to 
late 1980s, he had developed explosive rages, frequent 
periods of high anxiety, difficulty concentrating, and 
depressed mood.  While active with DAV, he reported a 
generally stormy relationship with the organization's 
officers.  However, he reported a good relationship with 
family and friends.  

Following the September 2001 terrorist attacks, which 
reminded him of destruction he witnessed in Germany during 
service, the veteran's psychiatric symptoms increased.  He 
began having nightmares once or twice a week that woke him in 
cold sweats.  He also became more irritable with an 
exaggerated startle reaction and a return of a nervous tremor 
in his hands.  His current psychotropic medications included 
fluoxetine and lithium carbonate.  The veteran had problems 
with insomnia, irritability, low self-esteem, and 
concentration.  He avoided talking of his military service.  

On examination, the veteran was observed to be neatly dressed 
and appropriately groomed.  He was alert and oriented.  He 
made several self-depreciating references to his statue 
during the examination.  His speech was spontaneous, 
relevant, and at normal rate and rhythm.  His mood was 
anxious and mildly dysphoric with mood congruent affect.  His 
thinking was logical, goal directed, and without evidence of 
formal thought disorder.  He denied hallucinations and 
delusions.  He also denied any current suicidal or homicidal 
intent or plan.  He denied substance abuse.  He did not 
indicate panic attacks, obsessions, or compulsions.  However, 
he was preoccupied with the treatment he received from his 
commanding officer during World War II and reported searching 
for him on the Internet.  His long and short-term recall were 
grossly intact.  His concentration was moderately impaired by 
anxiety.  Judgment and insight were present.  PTSD, delayed 
onset, representing a progression of the veteran's previously 
diagnosed generalized anxiety disorder was diagnosed.  A 
current GAF of 53 was assigned reflecting moderate symptoms 
(nightmares, high levels of irritability, poor concentration) 
and impairment of occupational and social function.  

In May 2002, the RO issued a rating action assigning an 
increased disability rating to 50 percent for the veteran's 
service-connected psychiatric disorder

In a March 2003 physician's questionnaire, the veteran's VA 
psychiatrist opined that the veteran's psychiatric condition 
resulted in occupation and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  The veteran's 
prevalent symptoms were anger management and insomnia.  It 
was further opined that the veteran was unemployable due to 
his service-connected psychiatric disability.  A current GAF 
score of 40 was assigned with a GAF of 48 for the last year.  

The veteran was afforded another VA compensation and pension 
examination in February 2004.  It was noted that the veteran 
retired from a civilian job with the Air Force as a quality 
control inspector at the age of 68 after having a heart 
attack and undergoing colon cancer surgery.  He reported that 
he was considered exceptionally good at his job.  However, in 
the years leading up to his retirement, he began having 
difficulty controlling his temper and sought psychiatric help 
after arguments with coworkers.  The veteran had recently 
resigned from a position as an officer with DAV after a 
series of disagreements and conflicts with other officers.  
While he occasionally performed volunteer work driving 
disabled veterans to appointments, he described episodes of 
road rage that sometimes interfered with his desire or 
ability to perform his volunteer duties.  While married for 
more than 50 years, he reported daily arguments with his 
wife.  His wife felt that the veteran's involvement with DAV 
made him more irritable and exacerbated his already high 
levels of anxiety and tension.  He veteran spent part of 
every day at his friend's used car lot where he answered the 
phone, ran errands, or talked to customers.  He also took 
naps on a couch in the office.  This time at the used car lot 
and occasional vacations to Florida constituted his 
recreational activities.  He avoided watching television as 
he was too easily reminded of War World II.  He had recently 
gotten into an altercation with children that had thrown 
snowballs at his car.  The veteran reported impaired 
concentration, particularly when angry.  This caused him to 
forget tasks and routine matters.

The examiner noted that the veteran was causally dressed and 
appropriately groomed.  He was alert and oriented in all 
spheres.  He made good eye contact and displayed behavior 
appropriate to the interview setting.  His mood was anxious, 
irritable, and mildly depressed.  His affect was constricted, 
but mood congruent.  He denied suicidal or homicidal 
ideations, intent, or plain.  No impairment of communication 
or thought process was noted.  His speech was rapid, 
spontaneous, relevant, and at normal rate and rhythm.  His 
thinking was logical, goal oriented, and without evidence of 
a formal thought disorder.  He denied hallucinations and 
delusions.  His long-term recall was grossly intact.  His 
attention, concentration, and short-term recall were 
moderately impaired by anxiety.  He did not report panic 
attacks, phobias, obsessive thoughts, or rituals that 
interfered with functioning.  He described a longstanding 
inhibition against looking strangers in the eye.  He 
indicated adequate maintenance of personal hygiene and 
living.  He denied current substance dependence or abuse.  He 
also reported chronic initial and middle insomnia resulting 
in fatigue during the day.  His judgment and insight were 
intact.  PTSD was diagnosed with a current GAF of 49 
reflecting recent inappropriate behavior triggered by anger 
and flashbacks with conflicts at home and with DAV as well as 
insomnia.  

A police report filed in November 2004 documents an 
altercation that the veteran had at a VA medical facility.  
It was noted that the veteran had been complaining about the 
waiting time for another patient that he had driven to the 
clinic.  The veteran became loud and abusive toward staff and 
disruptive to other patients.  The veteran was told by 
hospital staff to sit down and calm down.  A heated exchange 
developed and the police were called.  According to staff 
members, the veteran had caused disruptions to services in 
the past.  

A November 2004 outpatient psychiatric treatment record 
indicates that the veteran was having frequent arguments with 
other veterans.  His anger reached the point that he was 
about to have a physical fight with someone who called him 
short.  A police reported was filed.  During another 
incident, four people had to hold the veteran during an 
argument with another veteran.  BuSpar was added and the 
veteran's Prozac was increased.  

A February 2005 outpatient treatment record notes that the 
veteran was extremely angry because he had received a denial 
letter from the RO.  It was noted that the veteran was 
screaming and yelling in the psychiatrist's office.  The 
veteran's psychiatrist had a very hard time calming the 
veteran down.  It was opined that the veteran had PTSD and 
that any minor event would trigger a life long traumatic 
event.  A GAF of 41 was assigned.

The veteran testified at his August 2005 hearing that his 
PTSD had increased in severity.  He had retired in 1989.  He 
reported having a depressed mood at least two times a week.  
He reported that he was constantly sleeping.  He reported 
getting easily excited and being nervous.  In particular, it 
irritated him when others made references about his stature.  
He reported experiencing anxiety attacks at least three times 
a week.  He did not sleep well.  He also reported memory 
loss.  He reported irritability during DAV chapter meetings.  
On one occasion, it took three men to hold him back after 
another member said derogatory things to him.  His 
relationship with his wife was noted to be very good and they 
had been married for 57 years.  He was very close to his 
immediate family.  He did not find himself checking doors or 
windows to ensure that they were locked.  

Based on a review of the pertinent evidence, the Board 
concludes that the medical evidence of record establishes 
that the veteran's PTSD the occupational and social 
impairment from the veteran's PTSD more nearly approximates 
total than the lesser impairment required for a 70 percent 
evaluation.  His symptoms include nightmares, frequent 
intrusive thoughts of World War II, anxiety, nervousness, 
irritability, anger, rage, depression, sleep disturbances, 
poor concentration, lack of interest in leisure or 
pleasurable activities, severe difficulties in interpersonal 
relationships, and overall poor coping.  His VA psychiatrist 
opined that the veteran is unemployable due to his PTSD.  
While the veteran has successfully maintained a long-term 
marriage and is not socially isolated, the evidence clearly 
shows that his ability to create new relationship and 
interact with others is severely impacted by his 
irritability.  He has repeatedly gotten into altercations 
with others and has an explosive temper.  Minimal levels of 
stress severely exacerbate his symptoms and result in severe 
emotional deterioration.   

Accordingly, a 100 percent disability rating is appropriate 
for the veteran's service-connected PTSD.


ORDER

Service connection for hearing loss is denied.

A 100 percent disability evaluation for PTSD is granted, 
subject to the criteria governing the award of monetary 
benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


